IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 8, 2009
                               No. 08-60591
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

AZINWILUM FUH

                                           Petitioner

v.

ERIC H HOLDER, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A97 622 825


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Azinwilum Fuh, a native and citizen of Cameroon, filed applications for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT). Her applications were denied. She now petitions this court to
review the decision of the Board of Immigration Appeals (BIA) deferring to the
immigration judge’s (IJ’s) factual findings regarding her credibility and the




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60591

authenticity of her documentary evidence, dismissing her appeal, and denying
her motion to remand.
      Fuh argues that the IJ's adverse credibility finding was not based on
substantial evidence but on a single inconsistency between her testimony and
the medical evidence concerning the date of her miscarriage, and on the alleged
failure of her documentation to prove that she had been a member of the
Southern Cameroon National Council (SCNC), a political group that openly
opposes the majority government.
      Fuh’s applications were based on three alleged arrests for her participation
in SCNC demonstrations and activities. She alleged that during her detention
after each arrest, she was beaten and tortured and, during her last detention,
repeatedly raped, impregnated, and infected with syphilis. The IJ found that
Fuh’s testimony lacked credibility because she definitively testified that she
suffered a miscarriage after New Year’s Day 2002, but the medical certificate
showed the date of the miscarriage as December 29, 2001. The IJ found further
that there were authenticity issues with the documentation presented in support
of Fuh’s membership in the SCNC.        Upon remand, Fuh presented further
documentation of her SCNC membership, but it, too, was riddled with
authenticity problems.
      A review of the record reveals that the IJ’s adverse credibility
determinations were “supported by specific and cogent reasons derived from the
record.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); see Chun v. INS,
40 F.3d 76, 78 (5th Cir. 1994).    Fuh does not offer an explanation for her
demeanor during some of her testimony, described by the IJ as (a) looking away,
(b) pretending to sob upon realizing that the IJ was looking at her, and (c)
sounding memorized as if from a script. In addition, Fuh has not adequately
explained why her name is incorrectly spelled on more than one document
relating to her claimed SCNC membership or why some of her documents appear
to be altered copies of originals or fraudulent documents. Nor has she explained

                                        2
                                  No. 08-60591

why the medical certificate regarding her miscarriage bears a date preceding the
date she definitively indicated in her testimony. Fuh was given a second chance
to provide credible evidence to support her claim when her motion to remand
was granted, and she failed to do so.        Because the findings regarding the
untrustworthiness of Fuh’s testimony and documentation are supported by
substantial evidence, see Gomez-Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995),
and the evidence does not compel a contrary conclusion, see Carbajal-Gonzalez
v. INS, 78 F.3d 194, 197 (5th Cir. 1996), we may not substitute our own
credibility determinations for those of the IJ. See Efe v. Ashcroft, 293 F.3d 899,
905 (5th Cir. 2002).
      Fuh’s suggestion that the IJ and the BIA did not consider the totality of
the circumstances is without support in the record. Fuh has not shown that the
denial of her asylum claim was arbitrary, capricious, or an abuse of discretion.
See Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994). Fuh’s argument that she
sufficiently proved her withholding of removal claim is equally without merit.
Since she failed to prove her asylum claim, her claim for withholding of removal
on the same basis does not warrant relief. See Eduard v. Ashcroft, 379 F.3d 182,
186 n.2 (5th Cir. 2004).
      Fuh failed to raise her CAT claim on appeal, either in her notice of appeal
or in a timely filed brief, and the BIA failed to address the CAT claim. The
Government is therefore correct that the CAT claim is unexhausted and that we
lack jurisdiction to review the IJ’s denial of relief on Fuh’s CAT claim. See, e.g.,
Townsend v. INS, 799 F.2d 179, 181-82 (5th Cir. 1986).
      Finally, Fuh argues that the BIA erroneously applied the standard for
granting motions to reopen to her motion to remand. Attached to Fuh’s motion
to remand were attestations from two SCNC leaders who acknowledged and
corrected misspellings of Fuh’s name in previously submitted documents and
corrected mistakes in those documents regarding Fuh’s place of birth and date
of membership in the SCNC. Fuh’s motion to remand, filed while her appeal to

                                         3
                                 No. 08-60591

the BIA was pending, was in the nature of a motion to reopen and was therefore
subject to the substantive requirements for such motions. See Wang v. Ashcroft,
260 F.3d 448, 451-52 (5th Cir. 2001). Thus, the BIA did not err in treating Fuh’s
motion to remand as a motion to reopen, and it did not abuse its discretion in
denying it because she had failed to persuasively explain why she could not have
obtained and presented the two letters at the second hearing before the IJ. See
id.; INS v. Doherty, 502 U.S. 314, 323 (1992).
      The petition for review is DENIED.




                                       4